Blandford, J.
The charge of the court in this case was not a full and fair presentation of the law applicable to it. It was argumentative, and presented the law more favorably to the defendant than it was entitled to.
2. It is the duty of a city to keep its streets and sidewalks in a rea*294sonably safe condition, so that a person can pass' thereon in safety by day •or night; and for neglect to do so it will be liable for injuries caused thereby. If the defect has existed for some time, the city is chargeable with notice thereof, and if it could have ascertained the defect, its failure to do so is negligence on its part, and its Iiabitity is the same as if it had notice of such defect. It was therefore error to charge that “the defect must have been of such a character, so open and so notorious, and existed such a length of time in the judgment of the jury, to charge the •city with notice.”
Read & Cindler; Reuben Arnold, for plaintiff in error.
W. T. Newman; E. A. Angier, for defendant.
Judgment reversed.